DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2022 has been entered.
Response to Amendment
The amendment filed on 8/05/2022 has been entered. The applicant has amended the claims 1, 11 and 20.  Claims 1-21 are pending.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11 and 20 have been considered but are moot because arguments are based on the new amendments, and a new ground of rejection has been made in view of the amended claims. Reference Hull in view of new reference Bullard (US 2017/0090178) teaches the amended independent claims 1 and 20, and reference Hull in view of Bullard and Newswander teaches amended independent claim 11 (please see the rejections below). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 2012/0257275) in view of Bullard et al. (US 2017/0090178).

Regarding claim 1, Hull teaches a space optical system (refer to US 2012/0257275), comprising:             
       
    PNG
    media_image1.png
    398
    461
    media_image1.png
    Greyscale

a primary support structure (Figs. 1A-B, see annotated Fig 1B) comprising:
a primary mirror (see annotated Fig. 1B, primary mirror 108) and one or more secondary mirror struts extending from the primary support structure (see annotated Fig. 1B above shows a secondary mirror struts 118 extending  from the primary support structure), and coupled to a secondary mirror (Fig. 1B shows secondary mirror struts coupled to a secondary mirror 110),
a sensor mounting structure (Fig. 1A, “support struts 118” with “strut heating elements 136”, [0018 and 0020], mounts sensor 128) coupled to the primary support structure (coupled to housing 116, Figs. 1A-B) and extending to an exterior of the primary support structure (Fig. 1B shows 118 extends to an exterior of the primary support structure 116); and 
first and second sensors mounted on the sensor mounting structure (Figs. 1A-B shows several sensors 128 mounted on the sensor mounting structure 136).
Hull doesn't explicitly teach a primary support structure comprising: a base in support of a primary mirror and one or more secondary mirror struts extending from the base and coupled to a secondary mirror.
Hull and Bullard are related as telescope mounting system.
                  
    PNG
    media_image2.png
    528
    551
    media_image2.png
    Greyscale

Bullard teaches a primary support structure comprising: a base (base, elements 104 -111, see annotated Fig. 1 above, and [0016-0017]) in support of a primary mirror (see annotated Fig. 1) and one or more secondary mirror struts (secondary support struts 103, [0016]) extending from the base and coupled to a secondary mirror, (extending from the base and coupled to secondary mirror assembly 101, [0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull to include a primary support structure comprising: a base in support of a primary mirror and one or more secondary mirror struts extending from the base and coupled to a secondary mirror as taught by Bullard for the predictable result of improving structure by providing lower mass and higher stiffness for supporting large aperture telescopes, as Bullard teaches in abstract and technical field paragraphs. 
Regarding claim 20, Hull teaches a method for configuring an optical system pointing sensor, (refer to US 2012/0257275) comprising: 
obtaining a primary support structure (Figs. 1A-B, see annotated Fig 1B below) comprising:

    PNG
    media_image3.png
    408
    470
    media_image3.png
    Greyscale

a primary mirror (see annotated Fig. 1B, primary mirror 108) and one or more secondary mirror struts extending from the primary support structure (see annotated Fig. 1B above, a secondary mirror struts 118 extending  from the primary support structure, Figs. 1A-B shows a secondary mirror struts extending  from the primary support structure) and coupled to a secondary mirror (Fig. 1B shows secondary mirror struts coupled to a secondary mirror 110),
obtaining a sensor mounting structure (Fig. 1A, “support struts 118” with “strut heating elements 136”, [0018 and 0020], mounts sensor 128) having: a first mounting interface to facilitate coupling with an exterior of a primary support structure in support of a primary mirror and a secondary mirror (see label on annotated Fig. 1B, Figure shows the labeled interface facilitate coupling with an exterior of a primary support structure 116. It supports the primary mirror 108 and the secondary mirror 110 to be connected), a second mounting interface to facilitate coupling with a first sensor (see label on annotated Fig. 1B, interface between 118 and 136 to facilitate coupling with a first sensor 128), and a third mounting interface to facilitate coupling with a second sensor (see label on annotated Fig. 1B. interface between another 118 and 136 to facilitate coupling with a second sensor 128); coupling the first mounting interface of the sensor mounting structure to the exterior of the primary support structure of the primary mirror and the secondary mirror (see label on annotated Fig. 1B, figure shows the coupling the first mounting interface of the sensor mounting structure 118 to the exterior of the primary support structure 116 of the primary mirror 108 and the secondary mirror 110), such that the sensor mounting structure extends from the exterior of the primary support structure (Fig. 1B shows the sensor mounting structure 118 extends from the exterior of the primary support structure 116); coupling the first sensor to the second mounting interface of the sensor mounting structure (see label on annotated Fig. 1B, figure shows coupling the first sensor 128 to the second mounting interface, between 118 and 136, of the sensor 128 mounting structure); and coupling the second sensor to the third mounting interface of the sensor mounting structure (see label on annotated Fig. 1B, figure shows coupling the second sensor 128 to the third mounting interface, between another 118 and 136, of the sensor 128 mounting structure).
Hull doesn't explicitly teach obtaining a primary support structure comprising: a base in support of a primary mirror and one or more secondary mirror struts extending from the base and coupled to a secondary mirror.
Hull and Bullard are related as telescope mounting system. 
Bullard teaches obtaining a primary support structure comprising: a base (see annotated Fig. 1 below, base elements 104 -111 and [0016-0017], Figure shows obtaining a primary support structure comprising: a base) in support of a primary mirror (see annotated Fig. 1) and one or more secondary mirror struts (secondary mirror struts 103, [0016]) extending from the base and coupled to a secondary mirror (annotated figure above shows extending from the base and coupled to secondary mirror assembly 101, [0016]).

    
    PNG
    media_image4.png
    645
    673
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull to include in method obtaining a primary support structure comprising: a base in support of a primary mirror and one or more secondary mirror struts extending from the base and coupled to a secondary mirror as taught by Bullard for the predictable result of improving structure by providing lower mass and higher stiffness for supporting large aperture telescopes, as Bullard teaches in abstract and technical field paragraphs. 

Claims 2, 3, 4, 8, 11, 12, 13, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Bullard et al. as applied to claim 1 or claim 20 above, and further in view of in view of Newswander (US 2010/0316437).

Regarding claim 2, the optical space system according to claim 1 is rejected (see above).
Hull in view of Bullard teaches the optical space system according to claim 1.
Hull further teaches wherein the sensor mounting structure comprises a thermally and mechanically stable (Secondary mirror heating element 134 … used to control the curvature of secondary mirror 110. One or more support strut heating elements 136 may be disposed on individual support struts 118. Support strut heating elements 136 may be used to control the relative lengths of respective support struts 118. That is, support struts 118 may be configured to thermally expand due to heating and thermally contract due to cooling. Support struts 118 may be formed at least in part by A356 or A357 cast aluminum, and/or other materials having suitable thermal expansion characteristics…. ”, [0020]).
Hull in view of Bullard doesn’t explicitly teach mounting structure comprises a non-zero CTE material.
Hull and Newswander are related as optical element mounting system.
Newswander teaches mounting structure mounting structure comprises a non-zero CTE material (“A thermal expansion compensation system is necessary for space based optical components, such as the case in which a low CTE telescope material”, [0038]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include mounting structure comprises a non-zero CTE material as taught by Newswander for the predictable result of having increased thermal stability in the system, as Newswander teaches in [0037-0038].
Regarding claim 3, the optical space system according to claim 2 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical space system according to claim 2.
Newswander further teaches the space optical system of claim 2, wherein the thermally and mechanically stable, non-zero CTE material comprises beryllium, aluminum- beryllium metal matrix composite, SiC, Al-SiC, nickel-iron alloy, or a combination thereof (“CTE telescope material (i.e. SiC, Si, glass, composite) is fastened to an aluminum 6061”, [0036].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include mounting structure comprises a non-zero CTE material as taught by Newswander for the predictable result of having a thermal expansion compensation system, as Newswander teaches in [0037].
Regarding claim 4, the optical space system according to claim 1 is rejected (see above).
Hull in view of Bullard teaches the optical space system according to claim 1.
Hull teaches in Fig. 1A, (“Support strut heating elements 136”, [0020]) coupled to the primary support structure (housing 116) and first and the second sensors (Figs. 1A-B shows several sensors 128).
Hull in view of Bullard doesn’t explicitly teach the space optical system, further comprising a flexure operable to accommodate differential thermal expansion and contraction at a mounting interface of the sensor mounting structure with one or more of the primary support structure, the first sensor, or the second sensor.
Hull and Newswander are related as optical element mounting system.
Newswander teaches the space optical system, further comprising a flexure operable to accommodate differential thermal expansion and contraction at a mounting interface of the sensor mounting structure with one or more of the primary support structure (“available technologies to fasten materials with different CTEs involve using flexures to absorb the thermal elastic strain associated with differential thermal expansion rates”, [0024]; “flexures are needed to reduce the thermal elastic stress caused by the great CTE differences of the materials. These flexures require significant volume and are only able to reduce some of the stress”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include a flexure operable to accommodate differential thermal expansion and contraction at a mounting interface as taught by Newswander for the predictable result of reducing the thermal elastic stress caused by the CTE differences of the materials, as Newswander teaches in [0038].
Regarding claim 8, the optical space system according to claim 1 is rejected (see above).
Hull in view of Bullard teaches the optical space system according to claim 1.
Hull teaches a mounting interface of the sensor mounting structure with one or more of the primary support structure, the first sensor, or the second sensor, the sensor mounting structure, see annotated Fig. 1B and [0020].
Hull in view of Bullard doesn’t explicitly teach a mounting interface of the sensor mounting structure with one or more of the primary support structure, the first sensor, or the second sensor, the sensor mounting structure comprises a same material as a material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface, or a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface.
Hull and Newswander are related as optical element mounting system.
Newswander teaches “A thermal expansion compensation system is necessary for space based optical components, such as the case in which a low CTE telescope material”, [0038]. Two elements with low CTE is substantially the same CTE.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface as taught by Newswander for the predictable result of having increased thermal stability in the system, as Newswander teaches in [0037-0038].
Regarding claim 11, Hull teaches an optical system pointing sensor mounting structure (refer to (US 2012/0257275) comprising: a main body portion made of a thermally and mechanically stable (Figs. 1A and D, housing 116, primary mirror 108 and support 118; “reduce or eliminate thermal wakes … by way of thermal control of support strut(s) and/or other component(s) supporting the optical element …”, [0014]; “FIG. 1D illustrates boresight correction .. support struts 118 may be controlled to correct the boresight of telescope”, [0026], “struts 118 are used to correct a thermal gradient in telescope 100, support struts 118 may simultaneously correct both focus and boresight …”, [0027]; “to prevent a thermal wake within the optical path ….”, [0030]; “to isolate mechanical vibrations ..”, [0029]), a first mounting interface (see label on annotated Fig. 1B above) to facilitate coupling with an exterior of a primary support structure (116, see label on annotated Fig. 1B) in support of a primary mirror and a secondary mirror (Fig. 1B shows 116 supports “primary mirror 108 and a secondary mirror 110”, [0016]); a second mounting interface to facilitate coupling with a first sensor (see label on annotated Fig. 1B); and a third mounting interface to facilitate coupling with a second sensor (see label on annotated Fig. 1B above).
Hull doesn’t explicitly teach the primary support structure comprising a base in support of a primary mirror and one or more secondary mirror struts extending from the base and coupled to a secondary mirror, and mounting structure comprises a non-zero CTE material.
Hull and Bullard are related as telescope mounting system. 
Bullard teaches a primary support structure comprising: a base (base, elements 104 -111, see annotated Fig. 1 below, and [0016-0017]) in support of a primary mirror (see annotated Fig. 1) and one or more secondary mirror struts (secondary support struts 103, [0016]) extending from the base and coupled to a secondary mirror, (extending from the base and coupled to secondary mirror assembly 101, [0016]).

                  
    PNG
    media_image2.png
    528
    551
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull to include a primary support structure comprising: a base in support of a primary mirror and one or more secondary mirror struts extending from the base and coupled to a secondary mirror as taught by Bullard for the predictable result of improving structure by providing lower mass and higher stiffness for supporting large aperture telescopes, as Bullard teaches in abstract and technical field paragraphs. 
Hull and Newswander are related as optical element mounting system.
Newswander teaches mounting structure mounting structure comprises a non-zero CTE material (“A thermal expansion compensation system is necessary for space based optical components, such as the case in which a low CTE telescope material”, [0038]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include mounting structure comprises a non-zero CTE material as taught by Newswander for the predictable result of having increased thermal stability in the system, as Newswander teaches in [0037-0038].
Regarding claim 12, the optical system pointing sensor mounting structure according to claim 11 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical system pointing sensor mounting structure according to claim 11.
Newswander further teaches the space optical system, wherein the thermally and mechanically stable, non-zero CTE material comprises beryllium, aluminum- beryllium metal matrix composite, SiC, Al-SiC, nickel-iron alloy, or a combination thereof (“CTE telescope material (i.e. SiC, Si, glass, composite) is fastened to an aluminum 6061”, [0036]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include mounting structure comprises a non-zero CTE material as taught by Newswander for the predictable result of having a thermal expansion compensation system, as Newswander teaches in [0037].
Regarding claim 13, the optical system pointing sensor mounting structure according to claim 11 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical system pointing sensor mounting structure according to claim 11.
Newswander further teaches the optical system pointing sensor mounting structure of claim 11, further comprising a flexure operable to accommodate differential thermal expansion and contraction at one or more of the first, second, or third mounting interfaces (“available technologies to fasten materials with different CTEs involve using flexures to absorb the thermal elastic strain associated with differential thermal expansion rates”, [0024]; “flexures are needed to reduce the thermal elastic stress caused by the great CTE differences of the materials. These flexures require significant volume and are only able to reduce some of the stress”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include a flexure operable to accommodate differential thermal expansion and contraction at a mounting interface as taught by Newswander for the predictable result of reducing the thermal elastic stress caused by the CTE differences of the materials, as Newswander teaches in [0038].
Regarding claim 17, the optical system pointing sensor mounting structure according to claim 13 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical system pointing sensor mounting structure according to claim 13.
Newswander further teaches the optical system pointing sensor mounting structure of claim 13, further comprising a fitting operable to couple the flexure to the main body portion, wherein the fitting and the flexure comprise materials having different CTEs, and a material of the fitting has a CTE that is substantially the same as the material of the main body portion (“available technologies to fasten materials with different CTEs involve using flexures to absorb the thermal elastic strain associated with differential thermal expansion rates”, [0024]; “flexures are needed to reduce the thermal elastic stress caused by the great CTE differences of the materials. These flexures require significant volume and are only able to reduce some of the stress”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include a flexure operable to accommodate differential thermal expansion and contraction at a mounting interface as taught by Newswander for the predictable result of reducing the thermal elastic stress caused by the CTE differences of the materials, as Newswander teaches in [0038].
Regarding claim 19, the optical system pointing sensor mounting structure according to claim 13 is rejected (see above).
Hull in view of Bullard and Newswander and teaches the optical system pointing sensor mounting structure according to claim 13.
Hull further teaches the flexure comprises a beam flexure (“light to focusing optics and/or the imager”, [0017]).
Regarding claim 21, the optical space system according to claim 20 is rejected (see above).
Hull in view of Bullard teaches the optical space system according to claim 20.
Hull further teaches wherein the sensor mounting structure comprises a thermally and mechanically stable (Secondary mirror heating element 134 … used to control the curvature of secondary mirror 110. One or more support strut heating elements 136 may be disposed on individual support struts 118. Support strut heating elements 136 may be used to control the relative lengths of respective support struts 118. That is, support struts 118 may be configured to thermally expand due to heating and thermally contract due to cooling. Support struts 118 may be formed at least in part by A356 or A357 cast aluminum, and/or other materials having suitable thermal expansion characteristics…. ”, [0020]).
Hull in view of Bullard doesn’t explicitly teach mounting structure comprises a non-zero CTE material.
Hull and Newswander are related as optical element mounting system.
Newswander teaches mounting structure mounting structure comprises a non-zero CTE material (“A thermal expansion compensation system is necessary for space based optical components, such as the case in which a low CTE telescope material”, [0038]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include mounting structure comprises a non-zero CTE material as taught by Newswander for the predictable result of having increased thermal stability in the system, as Newswander teaches in [0037-0038].

Claims 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 2012/0257275) in view of Bullard et al. (US 2017/0090178) and Newswander (US 2010/0316437) and further in view of Cannon et al. (US 2018/0210166).

Regarding claim 5, the optical space system according to claim 4 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical space system according to claim 4.
Newswander further teaches the space optical system, further comprising a flexure (“available technologies to fasten materials with different CTEs involve using flexures”, [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include a flexure as taught by Newswander for the predictable result of reducing the thermal elastic stress caused by the CTE differences of the materials, as Newswander teaches in [0038].
Hull in view of Bullard and Newswander doesn’t explicitly teach the space optical system of claim 4, further comprising a mounting bracket that integrates the flexure, wherein the mounting bracket comprises a same material as a material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface, or a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface.
Hull and Cannon are related as optical element mounting system.
Cannon teaches a mounting bracket that integrates the flexure, wherein the mounting bracket comprises a same material as a material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface, or a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface (“The material of the connecting structures, including mounting stems, metering structure, and/or mounting ring, may be the same as (e.g., selected to be the same) or similar to the mirror material. In an aspect, materials may be considered similar to each other when material properties, such as mechanical properties and thermal properties, of the materials are similar to each other”. [0030] and [0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard and Newswander to include the mounting bracket comprises a same material as a material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface, or a material with substantially the same CTE as the material of the one or more of the primary support structure as taught by Cannon for the predictable result of having  mechanical properties and thermal properties, of the materials similar to each other to behave uniformly over a temperature range.
Regarding claim 14, the optical system pointing sensor mounting structure according to claim 13 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical system pointing sensor mounting structure according to claim 13.
Hull in view of Bullard and Newswander doesn’t explicitly teach the optical system pointing sensor mounting structure of claim 13, further comprising a mounting bracket that integrates the flexure, wherein the mounting bracket comprises a same material as a material of one or more of the primary support structure, the first sensor, or the second sensor at the respective first, second, or third mounting interfaces, or a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the respective first, second, or third mounting interfaces.
Hull and Cannon are related as optical element mounting system.
Cannon teaches a mounting bracket that integrates the flexure, wherein the mounting bracket comprises a same material as a material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface, or a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface (“The material of the connecting structures, including mounting stems, metering structure, and/or mounting ring, may be the same as (e.g., selected to be the same) or similar to the mirror material. In an aspect, materials may be considered similar to each other when material properties, such as mechanical properties and thermal properties, of the materials are similar to each other”. [0030] and [0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard and Newswander to include the mounting bracket comprises a same material as a material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface, or a material with substantially the same CTE as the material of the one or more of the primary support structure as taught by Cannon for the predictable result of having  mechanical properties and thermal properties, of the materials similar to each other to behave uniformly over a temperature range.
further in view of Cannon et al. (US 2018/0210166)
Regarding claim 16, the optical system pointing sensor mounting structure according to claim 11 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical system pointing sensor mounting structure according to claim 11.
Hull in view of Bullard and Newswander doesn’t explicitly teach the optical system pointing sensor mounting structure of claim 11, wherein at one or more of the first, second, or third mounting interfaces, the sensor mounting structure comprises a same material as a material of one or more of the primary support structure, the first sensor, or the second sensor at the respective first, second, or third mounting interfaces, or a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the respective first, second, or third mounting interfaces.
Hull and Cannon are related as optical element mounting system.
Cannon teaches wherein at one or more of the first, second, or third mounting interfaces, the sensor mounting structure comprises a same material as a material of one or more of the primary support structure, the first sensor, or the second sensor at the respective first, second, or third mounting interfaces, or a material with substantially the same CTE as the material of the one or more of the primary support structure, the first sensor, or the second sensor at the respective first, second, or third mounting interfaces (“The material of the connecting structures, including mounting stems, metering structure, and/or mounting ring, may be the same as (e.g., selected to be the same) or similar to the mirror material. In an aspect, materials may be considered similar to each other when material properties, such as mechanical properties and thermal properties, of the materials are similar to each other”. [0030] and [0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard and Newswander to include the mounting bracket comprises a same material as a material of the one or more of the primary support structure, the first sensor, or the second sensor at the mounting interface, or a material with substantially the same CTE as the material of the one or more of the primary support structure as taught by Cannon for the predictable result of having  mechanical properties and thermal properties, of the materials similar to each other to behave uniformly over a temperature range.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 2012/0257275) in view of Bullard et al. and Newswander (US 2010/0316437) and Cannon et al. (US 2018/0210166) and further in view of Dong et. al. (CN 106114912).

Regarding claim 6, the optical space system according to claim 5 is rejected (see above).
Hull in view of Bullard, Newswander and Cannon teaches the optical space system according to claim 5.
Hull in view of Bullard, Newswander and Cannon doesn’t explicitly teach the space optical system, further comprising a thermal isolator between the mounting bracket and the sensor mounting structure to thermally isolate the sensor mounting structure from the one or more of the primary support structure, the first sensor, or the second sensor.
Hull and Dong are related as system for ensuring orientation with high stability.
Dong teaches a thermal isolator between the mounting bracket and the sensor mounting structure to thermally isolate the sensor mounting structure from the one or more of the primary support structure, the first sensor, or the second sensor (“adopting comprehensive heat control measure for star sensor bracket and a star sensor and star sensor remote sensing instrument bracket by an insulating gasket to realize thermal isolation”, [page 2 lines 40-42 of translated copy]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard and Newswander and Cannon to include a flexure operable to thermal isolator between the mounting bracket and the sensor mounting structure as taught by Dong for the predictable result of forming a thermal isolation between the sensor and the structure as Dong teaches in page 2 lines 40-42 of translated copy (an insulating gasket to realize thermal isolation). 
Regarding claim 15, the optical system pointing sensor mounting structure according to claim 14 is rejected (see above).
Hull in view of Bullard, and Newswander and Cannon teaches the optical system pointing sensor mounting structure according to claim 14.
Hull in view of Bullard, Newswander and Cannon doesn’t explicitly teach the optical system pointing sensor mounting structure of claim 14, further comprising a thermal isolator between the mounting bracket and the one or more of the first, second, or third mounting interfaces to thermally isolate the main body portion from the one or more of the primary support structure, the first sensor, or the second sensor.
Hull and Dong are related as system for ensuring orientation with high stability.
Dong teaches a thermal isolator between the mounting bracket and the sensor mounting structure to thermally isolate the sensor mounting structure from the one or more of the primary support structure, the first sensor, or the second sensor (“adopting comprehensive heat control measure for star sensor bracket and a star sensor and star sensor remote sensing instrument bracket by an insulating gasket to realize thermal isolation”, [page 2 lines 40-42 of translated copy]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard and Newswander and Cannon to include a flexure operable to thermal isolator between the mounting bracket and the sensor mounting structure as taught by Dong for the predictable result of forming a thermal isolation between the sensor and the structure as Dong teaches in page 2 lines 40-42 of translated copy (an insulating gasket to realize thermal isolation). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Bullard as applied to claim 1, and further in view of Dong et. al. (CN 106114912).

Regarding claim 7, the optical space system according to claim 1 is rejected (see above).
Hull in view of Bullard teaches the optical space system according to claim 1.
Hull in view of Bullard doesn’t explicitly teach the space optical system, further comprising a thermal isolator between the sensor mounting structure and the one or more of the primary support structure, the first sensor, or the second sensor to thermally isolate the sensor mounting structure from the one or more of the primary support structure, the first sensor, or the second sensor.
Hull and Dong are related as system for ensuring orientation with high stability.
Dong teaches a thermal isolator between the sensor mounting structure and the one or more of the primary support structure, the first sensor, or the second sensor to thermally isolate the sensor mounting structure from the one or more of the primary support structure, the first sensor, or the second sensor (“adopting comprehensive heat control measure for star sensor bracket and a star sensor and star sensor remote sensing instrument bracket by an insulating gasket to realize thermal isolation”, [page 2 lines 40-42 of translated copy]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include a flexure operable to thermal isolator between the mounting bracket and the sensor mounting structure as taught by Dong for the predictable result of forming a thermal isolation between the sensor and the structure as Dong teaches in page 2 lines 40-42 of translated copy (an insulating gasket to realize thermal isolation). 
Regarding claim 9, the optical space system according to claim 1 is rejected (see above).
Hull in view of Bullard teaches the optical space system according to claim 1.
Hull doesn’t explicitly teach the first sensor comprises a star tracker sensor.
Hull and Dong are related as system for ensuring orientation with high stability.
Dong teaches in technology field paragraph the sensor comprises a star tracker sensor (“a GEO (Geostationary Orbit, geostationary orbit) track high-precision star sensor”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include a star tracker sensor as taught by Dong for the predictable result of measuring reference uniform by more effective measures (Dong, invention concept, page 2 of English translation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Bullard as applied to claim 1 in view of Miller et al. (US 2018/0316862).

Regarding claim 10, the optical space system according to claim 1 is rejected (see above).
Hull in view of Bullard teaches the optical space system according to claim 1.
Hull in view of Bullard doesn’t explicitly teach the second sensor comprises an inertial rate sensor.
Hull and Miller are related as telescope system.
Miller teaches the sensor comprises an inertial rate sensor (inertial sensor, [0010], [0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hull in view of Bullard to include an inertial rate sensor as taught by Miller, for the predictable result of not having error in sensing due to vibration of the mount, as Miller teaches in [0055].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Bullard and Newswander as applied to claim 11, and further in view of Hiley et al. (US 2005/0046979).

Regarding claim 18, the optical system pointing sensor mounting structure according to claim 17 is rejected (see above).
Hull in view of Bullard and Newswander teaches the optical system pointing sensor mounting structure according to claim 17.
Hull in view of Bullard and Newswander doesn’t explicitly teach the fitting is bonded to the main body portion, and the flexure is threadedly engaged with the fitting.
Hull and Hiely are related as optical element mounting system.
Hiely teaches the fitting is bonded to the main body portion, and the flexure is threadedly engaged with the fitting (flexure pivot mounts 50A, 50B are secured to the base 15 of the housing 14 and include flexure pivot recesses 52 and associated threaded bores 54 at a top end 56, [0032]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the flexure of Hull in view of Bullard and Newswander to threadedly engage with the fitting, as taught by Hiely for the predictable result of securing the engagement and unwanted restrict movement as taught by Hiely in [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872